DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 9/7/2022.
Claims 1-20 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. U.S. Patent Publication # 2019/0208270 (hereinafter Bates) in view of Brown et al. U.S. Patent Publication # 2020/0359154 (hereinafter Brown) further in view of Su et al. U.S. Patent Publication # 2013/0204825 (hereinafter Su)
With respect to claim 1, Bates teaches a method for multimodal transition comprising:
-receiving on a device a multimedia item in a first mode in a first location (i.e. receiving an episode of “game of Thrones” on user equipment)(Paragraph 47, 68).  Examiner would to point out that first physical environment is the first mode.  Paragraph 47 gives one example, and Paragraph 68 is another example.
-sensing a movement of the device from the first location to a second location (i.e. the media guidance application may use the combination of sensor and network source data to determine the location of user and the user enter the car using user’s mobile device to disconnect with home Wi-Fi and also based on user no longer detected in first physical environment based on the video and audio data generated by the sensor) (Paragraph 54)
-analyzing the multimedia item in the first mode (i.e. version of media asset in this specific scenario may be a video and also media guidance application on user equipment may then analyze the video stream to determine whether the user is in a physical environment) (Paragraph 47-48);
-analyzing the device (i.e. sensor collects data and media guidance application may analyze the audio using natural language processing)(Paragraph 48, 49, 54)
-based on the analysis of the device, initiating a conversion of multimedia item into a second mode (i.e. media guidance application may process the collected data to determine that the location of the first user has changed from first physical environment to a second physical environment and user mobile device as mode that is appropriate for accessing the media asset) (Paragraph 54, 60-62, 63)
-presenting the multimedia item in the second mode on the device in the second location (Paragraph 63, 68)
Bates teaches  does not explicitly use the words “machine-learning model”, applying, at least one machine-learning model  wherein the at least one machine-learning model is trained on at least one dataset associated with at least one pattern of behavior, wherein the at least one pattern comprises the movement of the device from the first location to the second location; based on the at least one machine-learning model, the analysis of the device, and the movement of the device from the first location to the second location, initiating a conversion of the multimedia item from the first mode to a second mode, wherein the second mode is automatically selected by the at least one machine-learning model.
Brown applying  at least one machine-learning model, wherein the at least one machine-learning model is trained on at least one dataset associated with at least one pattern of behavior (Paragraph 77-80), wherein the at least one pattern behavior comprises the movement of the device from the first location to the second location (i.e. if the user moves the audio device within first location or from the first location into a different location, the usage statistics will begin to reflect the new position with respect to the second location due to the changing transmission) (Paragraph 78-79), and wherein the at least one pattern behavior comprises a user preferences for presenting the multimedia item (i.e. using machine learning and usage statistics, eventually results in the audio output being adjusted according to the new position) (paragraph 78-80); based on the at least one machine-learning model (i.e. machine learning), the analysis of the device, and the movement of the device from the first location to the second location (i.e. audio device moved from first location to second location, adjusting the audio output), initiating a conversion of the multimedia item from the first mode to a second mode (i.e. the machine learning eventually results in the audio output being adjust according to the new position) (Paragraph 78), wherein the second mode is automatically selected by the at least one machine-learning model (i.e. based on the machine learning, reducing the detected audio signal in the second location)  (Paragraph 78-80); presenting the multimedia item in the second mode on the device in the second location (i.e. reducing the audio signal or outputting the audio signal being adjusted according to the new location/position)(Paragraph 78-80, 85).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Brown’s teaching in Bates’s teaching to come up with analyzing machine learning model which is trained on at least one dataset associated with one pattern of behavior.  The motivation for doing so would be dynamically adjust the mode of the multimedia item based on the locations of the user, therefore user does not manually have to change modes.  
Although, Brown teaches wherein the at least one pattern behavior comprises a user preferences for presenting the multimedia item (i.e. using machine learning and usage statistics, eventually results in the audio output being adjusted according to the new position) (paragraph 78-80), Su also explicitly shows wherein the at least one pattern behavior comprises a user preference for presenting the multimedia item (paragraph 82).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Su’s teaching in Bates and Brown’s teaching to come up with having the at least one pattern behavior comprises preferences for presenting the multimedia item.  The motivation for doing so would be using historical data for data pertaining to elapsed temporal period for multiple types and/or data pertaining to one or more temporal periods, therefore, a prediction or analysis can be made during specific period of time for presenting the multimedia item.
With respect to claim 2, Bates teaches the method of claim 1, wherein the device is at least one of a mobile device, a laptop, a computer, a television, a pair of earphones, a pair of earbuds, a vehicle, a pair of VR/AR glasses, a head-mounted display, a smart watch, and a smart home device (i.e. television, phone, computer)(Fig. 1 and Fig. 2) (Paragraph 48, 50)
With respect to claim 3, Bates teaches the method of claim 1, wherein the multimedia item is at least one of: a video, a television show (i.e. game of thrones), a broadcast show, a song, a podcast, an audio file, a video file, and an audio/visual file (Paragraph 70)
With respect to claim 4, Bates teaches the method of claim 1, wherein the first mode and the second mode are the same (i.e. wherever the user left off in the game of thrones show, on the second mode, the user can start from the same spot)(Paragraph 57-58, 71)
With respect to claim 5, Bates teaches the method of claim 1, wherein analyzing the device further comprises: analyzing at least one constraint of the device  (i.e. sensor collects data and media guidance application may analyze the audio using natural language processing including finding out headphones are not available and Game of thrones on his/her mobile phone via head phones )(Paragraph 48, 49, 54,  69, 78); and analyzing at least one data plan associated with the device (i.e. bandwidth capacity/requirement) (Paragraph 12, 62)
With respect to claim 6, Bates teaches the method of claim 5, wherein at least one constraint is associated with at least one of local storage, software compatibility, a display (i.e. TV in first mode and mobile phone in the second mode in car), audio capabilities (i.e. headphones)(Paragraph 69, 78), hardware deficiencies and network strength (i.e. bandwidth and Wi-Fi strength)(Paragraph 12,50, 62)
With respect to claim 7, Bates teaches the method of claim 1, wherein the first mode comprises an audio visual mode (i.e. receiving/watching an episode of “game of Thrones” on user equipment at home)(Fig. 1)(Paragraph 47, 68) and the second mode comprises an audio-only mode (i.e. audio only)(Paragraph 70, 73-75)
With respect to claim 9, Bates teaches the method of claim 8, wherein the at least one machine learning model determines at least one preferred mode associated with device based on the analysis of the device  (i.e. based on mobile device different mode preferences) (Paragraph  54-55, 72-74) and the at least one dataset associated with the at least one pattern of behavior (Paragraph 116, 52)
With respect to claim 10, Bates teaches a system for multimodal transition comprising:
-a memory storing computer readable instructions; and
-a processor communicatively coupled to the memory, wherein the processor, when executing the computer readable instructions, is configured to:
-receive on a first device a multimedia item in a first mode in a first location  (i.e. receiving an episode of “game of Thrones” on user equipment)(Paragraph 47, 68).  Examiner would to point out that first physical environment is the first mode.  Paragraph 47 gives one example, and Paragraph 68 is another example.
-sense a movement of the device from the first location to a second location (i.e. the media guidance application may use the combination of sensor and network source data to determine the location of user and the user enter the car using user’s mobile device to disconnect with home Wi-Fi and also based on user no longer detected in first physical environment based on the video and audio data generated by the sensor) (Paragraph 54)
-analyze the multimedia item in the first mode (i.e. version of media asset in this specific scenario may be a video and also media guidance application on user equipment may then analyze the video stream to determine whether the user is in a physical environment) (Paragraph 47-48);
-analyze the device (i.e. sensor collects data and media guidance application may analyze the audio using natural language processing)(Paragraph 48, 49, 54)
-based on the analysis of the device, initiate a conversion of multimedia item into a second mode (i.e. media guidance application may process the collected data to determine that the location of the first user has changed from first physical environment to a second physical environment and user mobile device as mode that is appropriate for accessing the media asset) (Paragraph 54, 60-62, 63)
-presenting the multimedia item in the second mode on the device in the second location (Paragraph 63, 68)
Bates teaches  does not explicitly use the words “machine-learning model”, applying, at least one machine-learning model  wherein the at least one machine-learning model is trained on at least one dataset associated with at least one pattern of behavior, wherein the at least one pattern comprises the movement of the device from the first location to the second location; based on the at least one machine-learning model, the analysis of the device, and the movement of the device from the first location to the second location, initiating a conversion of the multimedia item from the first mode to a second mode, wherein the second mode is automatically selected by the at least one machine-learning model.
Brown applying  at least one machine-learning model, wherein the at least one machine-learning model is trained on at least one dataset associated with at least one pattern of behavior (Paragraph 77-80), wherein the at least one pattern behavior comprises the movement of the device from the first location to the second location (i.e. if the user moves the audio device within first location or from the first location into a different location, the usage statistics will begin to reflect the new position with respect to the second location due to the changing transmission) (Paragraph 78-79) wherein the at least one pattern behavior comprises a user preferences for presenting the multimedia item (i.e. using machine learning and usage statistics, eventually results in the audio output being adjusted according to the new position) (paragraph 78-80); based on the at least one machine-learning model (i.e. machine learning), the analysis of the device, and the movement of the device from the first location to the second location (i.e. audio device moved from first location to second location, adjusting the audio output), initiating a conversion of the multimedia item from the first mode to a second mode (i.e. the machine learning eventually results in the audio output being adjust according to the new position) (Paragraph 78), wherein the second mode is automatically selected by the at least one machine-learning model (i.e. based on the machine learning, reducing the detected audio signal in the second location)  (Paragraph 78-80); transmit the converted multimedia item in the second mode (i.e. performing loud speaker directivity control on the audio output and reduce the audio signal in the second location and also, reducing its own audio output during the time period at the new location)(Paragraph 78-80); presenting the multimedia item in the second mode on the device in the second location (i.e. reducing the audio signal or outputting the audio signal being adjusted according to the new location/position)(Paragraph 78-80, 85).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Brown’s teaching in Bates’s teaching to come up with analyzing machine learning model which is trained on at least one dataset associated with one pattern of behavior.  The motivation for doing so would be dynamically adjust the mode of the multimedia item based on the locations of the user, therefore user does not manually have to change modes.  
Although, Brown teaches wherein the at least one pattern behavior comprises a user preferences for presenting the multimedia item (i.e. using machine learning and usage statistics, eventually results in the audio output being adjusted according to the new position) (paragraph 78-80), Su also explicitly shows wherein the at least one pattern behavior comprises a user preference for presenting the multimedia item (paragraph 82).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Su’s teaching in Bates and Brown’s teaching to come up with having the at least one pattern behavior comprises preferences for presenting the multimedia item.  The motivation for doing so would be using historical data for data pertaining to elapsed temporal period for multiple types and/or data pertaining to one or more temporal periods, therefore, a prediction or analysis can be made during specific period of time for presenting the multimedia item.
With respect to claim 11, Bates teaches the system of claim 10, wherein the first mode comprises an audio visual mode (i.e. receiving/watching an episode of “game of Thrones” on user equipment at home)(Fig. 1)(Paragraph 47, 68) and the second mode comprises an audio-only mode (i.e. audio only)(Paragraph 70, 73-75)
With respect to claim 12, Bates teaches the system of claim 10, wherein the processor is further configured to transmit the data according to at least one of the following: a wireless protocol, a broadband protocol, a broadcast signal, a cellular protocol, a satellite signal, a short range signal, Wi-Fi, Bluetooth, Bluetooth Low Energy, WiMax, 4G, 5G, LTE, Zigbee, Z-wave, and thread (Paragraph 7, 9, 48, 50)
With respect to claim 16, Bates teaches the system of claim 10, wherein the conversion of the multimedia item into a second mode is further based on at least one calendar event (Paragraph 52, 75)
With respect to claim 17, Bates and Brown teaches the system of claim 10, but Brown wherein the system is further configured to: determine at least one preferred mode of playing the multimedia item based on the at least one machine-learning model (Paragraph 77-80)
With respect to claim 18, Bates teaches the processor of claim 10, wherein after converting the multimedia item into the second mode, automatically initiate a download request of the multimedia item in the second mode on the second device (Paragraph 10, 57-58, 79-80)
Claim 8, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. U.S. Patent Publication # 2019/0208270 (hereinafter Bates) in view of Brown et al. U.S. Patent Publication # 2020/0359154 (hereinafter Brown) further in view of Su et al. U.S. Patent Publication # 2013/0204825 (hereinafter Su)
With respect to claim 8, Bates and Brown teaches the method of claim 1, but fails to teach wherein the at least one pattern of behavior is a temporal-based pattern.
Su teaches the at least one pattern of behavior is a temporal-based pattern (Paragraph 82).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Su’s teaching in Bates and Brown’s teaching to come up with having at least one pattern of behavior is temporal based pattern.  The motivation for doing so would be using historical data for data pertaining to elapsed temporal period for multiple types and/or data pertaining to one or more temporal periods, therefore, a prediction or analysis can be made during specific period of time.
With respect to claim 13, it teaches same limitation as claim 8, therefore rejected under same basis.
With respect to claim 14, Bates, Brown and Su teaches the system of claim 13, but Prasad teaches temporal based pattern but does not explicitly teach is associated with the first device and second device.
Bates teaches pattern is associated with the first device (i.e. living room) (Paragraph 49-51) and the second device (i.e. mobile device) (Paragraph 116, 52-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Bates’s teaching in Su and Brown’s teaching to come up with temporal based pattern is associated with first and second device.  The motivation for doing so would be to provide analysis between the both of the device, therefore the content or media item can be played on a different device.
With respect to claim 15, Bates teaches the system of claim 14, wherein the at least one pattern associated with the first device and the second device is associated with at least one of: a GPS location, a gyroscope indication and a calendar event (Paragraph 52, 54)
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. U.S. Patent Publication # 2019/0208270 (hereinafter Bates) in view of Brown further in view of Su further in view of Tsai et al. U.S. Patent Publication # 2009/0042551 (hereinafter Tsai)
With respect to claim 19, Bates, Brown and Su teaches the system of claim 10, but fails to further teach after the transmission of data associated with the multimedia item in the second mode to the second device, compress the data according to at least one compression algorithm.
Tsai teaches after the transmission of data associated with the multimedia item in the second mode to the second device, compress the data according to at least one compression algorithm  (Paragraph 35-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Tsai’s teaching in Bates, Brown and Su’s teaching to come up with compressing data according to compression algorithm and transmitting the compressed data.  The motivation for doing so is because the video data can be compressed with a low compression ratio and the compressed video data can be transmitted prior the other signal without respect to flow rate on the mobile network (Paragraph 36)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates et al. U.S. Patent Publication # 2019/0208270 (hereinafter Bates) in view of Brown further in view of Tsai et al. U.S. Patent Publication # 2009/0042551 (hereinafter Tsai) further in view of Su et al. U.S. Patent Publication # 2013/0204825 (hereinafter Su)
With respect to claim 20, Bates teaches a non-transitory computer-readable media storing computer executable instructions that when execute cause a computing system to perform a method for multimodal transition comprising:
-receive on a first device a multimedia item in a first mode in a first location  (i.e. receiving an episode of “game of Thrones” on user equipment)(Paragraph 47, 68).  Examiner would to point out that first physical environment is the first mode.  Paragraph 47 gives one example, and Paragraph 68 is another example.
-sensing a movement of the device from the first location to a second location (i.e. the media guidance application may use the combination of sensor and network source data to determine the location of user and the user enter the car using user’s mobile device to disconnect with home Wi-Fi and also based on user no longer detected in first physical environment based on the video and audio data generated by the sensor) (Paragraph 54)
-analyzing the multimedia item in the first mode (i.e. version of media asset in this specific scenario may be a video and also media guidance application on user equipment may then analyze the video stream to determine whether the user is in a physical environment) (Paragraph 47-48);
-receiving information related to a second device (i.e. capability of user equipment and also user profile)(Paragraph 59, 69, 71-72), wherein the information comprises a GPS location of the second device indicating the second location (i.e. location of the second device which can be in a car/uber/taxi traveling)  (Paragraph 52, 62, 64-65)
-analyzing the device (i.e. sensor collects data and media guidance application may analyze the audio using natural language processing)(Paragraph 48, 49, 54)
-based on the analysis of the device, initiate a conversion of multimedia item into a second mode (i.e. media guidance application may process the collected data to determine that the location of the first user has changed from first physical environment to a second physical environment and user mobile device as mode that is appropriate for accessing the media asset) (Paragraph 54, 60-62, 63)
-presenting the multimedia item in the second mode on the device in the second location (Paragraph 63, 68)
Bates teaches  does not explicitly use the words “machine-learning model”, applying, at least one machine-learning model  wherein the at least one machine-learning model is trained on at least one dataset associated with at least one pattern of behavior, wherein the at least one pattern comprises the movement of the device from the first location to the second location; based on the at least one machine-learning model, the analysis of the device, and the movement of the device from the first location to the second location, initiating a conversion of the multimedia item from the first mode to a second mode, wherein the second mode is automatically selected by the at least one machine-learning model; and temporal pattern of behavior; compressing the converted multimedia item in the second mode according to at least one compression algorithm; transmitting the compressed converted multimedia item in the second mode to the second device.
Brown applying  at least one machine-learning model, wherein the at least one machine-learning model is trained on at least one dataset associated with at least one pattern of behavior (Paragraph 77-80), wherein the at least one pattern behavior comprises the historical data associated with the movement of the device from the first location to the second location (i.e. if the user moves the audio device within first location or from the first location into a different location, the usage statistics will begin to reflect the new position with respect to the second location due to the changing transmission) (Paragraph 78-79); based on the at least one machine-learning model (i.e. machine learning), the analysis of the device, and the movement of the device from the first location to the second location (i.e. audio device moved from first location to second location, adjusting the audio output), initiating a conversion of the multimedia item from the first mode to a second mode (i.e. the machine learning eventually results in the audio output being adjust according to the new position) (Paragraph 78), wherein the second mode is automatically selected by the at least one machine-learning model (i.e. based on the machine learning, reducing the detected audio signal in the second location)  (Paragraph 78-80); transmit the converted multimedia item in the second mode (i.e. performing loud speaker directivity control on the audio output and reduce the audio signal in the second location and also, reducing its own audio output during the time period at the new location)(Paragraph 78-80); presenting the multimedia item in the second mode on the device in the second location (i.e. reducing the audio signal or outputting the audio signal being adjusted according to the new location/position)(Paragraph 78-80, 85).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Brown’s teaching in Bates’s teaching to come up with analyzing machine learning model which is trained on at least one dataset associated with one pattern of behavior.  The motivation for doing so would be dynamically adjust the mode of the multimedia item based on the locations of the user, therefore user does not manually have to change modes.  
Bates and Brown does not explicitly teach temporal pattern of behavior; compressing the converted multimedia item in the second mode according to at least one compression algorithm; transmitting the compressed converted multimedia item in the second mode to the second device.
Tsai teaches compressing the converted multimedia item in the second mode according to at least one compression algorithm (Paragraph 35); transmitting the compressed converted multimedia item in the second mode to the second device (Paragraph 36-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Tsai’s teaching in Bates’s teaching to come up with compressing data according to compression algorithm and transmitting the compressed data.  The motivation for doing so is because the video data can be compressed with a low compression ratio and the compressed video data can be transmitted prior the other signal without respect to flow rate on the mobile network (Paragraph 36)
Bates, Brown and Tsai fails to teach wherein the at least one pattern of behavior is a temporal-based pattern, wherein the at least one pattern behavior comprises preferences for presenting the multimedia item.
Su teaches the at least one pattern of behavior is a temporal-based pattern (Paragraph 53) wherein at least one pattern behavior comprises preferences for presenting the multimedia item (paragraph 82).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Su’s teaching in Bates,  Brown and Tsai’s teaching to come up with having at least one pattern of behavior is temporal based pattern wherein the at least one pattern behavior comprises preferences for presenting the multimedia item.  The motivation for doing so would be using historical data for data pertaining to elapsed temporal period for multiple types and/or data pertaining to one or more temporal periods, therefore, a prediction or analysis can be made during specific period of time for presenting the multimedia item.
Response to Arguments
Applicant’s arguments with respect to amended claim(s) 1-20 have been considered but deemed non-persuasive.
A).  Applicant states Bates and Brown does not teach “sensing a movement of the device from the first location to a second location;….applying at least one machine-learning model, wherein….pattern of behavior, wherein at least one pattern behavior comprises the movement of the device from the first location to the second location and wherein the at least one pattern behavior comprises user preferences for presenting the multimedia item…based on the at least one machine learning model, the analysis of the device…wherein the second mode is automatically selected by at he at least one machine-learning model…”.
Examiner respectfully disagrees with the applicant because in Paragraph 47, 68, Bates teaches receiving on a device a multimedia item in a first mode in a first location (i.e. receiving an episode of “game of Thrones” on user equipment)(Paragraph 47, 68).  Examiner would to point out that first physical environment is the first mode.  Paragraph 47 gives one example, and Paragraph 68 is another example.
In Paragraph 54, Bates teaches sensing a movement of the device from the first location to a second location (i.e. the media guidance application may use the combination of sensor and network source data to determine the location of user and the user enter the car using user’s mobile device to disconnect with home Wi-Fi and also based on user no longer detected in first physical environment based on the video and audio data generated by the sensor) (Paragraph 54)
In Paragraph 47-48, Bates teaches analyzing the multimedia item in the first mode (i.e. version of media asset in this specific scenario may be a video and also media guidance application on user equipment may then analyze the video stream to determine whether the user is in a physical environment) (Paragraph 47-48);
In Paragraph 48, 49, 54, Bates teaches analyzing the device (i.e. sensor collects data and media guidance application may analyze the audio using natural language processing)(Paragraph 48, 49, 54)
In Paragraph 54, 60-62, 63, Bates teaches based on the analysis of the device, initiating a conversion of multimedia item into a second mode (i.e. media guidance application may process the collected data to determine that the location of the first user has changed from first physical environment to a second physical environment and user mobile device as mode that is appropriate for accessing the media asset) (Paragraph 54, 60-62, 63)
In Paragraph 63, 68,  Bates teaches presenting the multimedia item in the second mode on the device in the second location (Paragraph 63, 68)
Bates teaches  does not explicitly use the words “machine-learning model”, applying, at least one machine-learning model  wherein the at least one machine-learning model is trained on at least one dataset associated with at least one pattern of behavior, wherein the at least one pattern comprises the movement of the device from the first location to the second location; based on the at least one machine-learning model, the analysis of the device, and the movement of the device from the first location to the second location, initiating a conversion of the multimedia item from the first mode to a second mode, wherein the second mode is automatically selected by the at least one machine-learning model.
Brown applying  at least one machine-learning model, wherein the at least one machine-learning model is trained on at least one dataset associated with at least one pattern of behavior (Paragraph 77-80), wherein the at least one pattern behavior comprises the movement of the device from the first location to the second location (i.e. if the user moves the audio device within first location or from the first location into a different location, the usage statistics will begin to reflect the new position with respect to the second location due to the changing transmission) (Paragraph 78-79) and wherein the at least one pattern behavior comprises a user preferences for presenting the multimedia item (i.e. using machine learning and usage statistics, eventually results in the audio output being adjusted according to the new position) (paragraph 78-80).  Examiner also would like to point out that in Paragraphs 78-80, Brown teaches identifying usage pattern, and based on the identified usage pattern, the audio device may ask the user to confirm the usage pattern wherein the audio output being adjusted according to the new position based on machine learning and usage pattern and user confirms the usage pattern.
Brown further teaches based on the at least one machine-learning model (i.e. machine learning), the analysis of the device, and the movement of the device from the first location to the second location (i.e. audio device moved from first location to second location, adjusting the audio output), initiating a conversion of the multimedia item from the first mode to a second mode (i.e. the machine learning eventually results in the audio output being adjust according to the new position) (Paragraph 78), wherein the second mode is automatically selected by the at least one machine-learning model (i.e. based on the machine learning, reducing the detected audio signal in the second location)  (Paragraph 78-80); presenting the multimedia item in the second mode on the device in the second location (i.e. reducing the audio signal or outputting the audio signal being adjusted according to the new location/position)(Paragraph 78-80, 85).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Brown’s teaching in Bates’s teaching to come up with analyzing machine learning model which is trained on at least one dataset associated with one pattern of behavior.  The motivation for doing so would be dynamically adjust the mode of the multimedia item based on the locations of the user, therefore user does not manually have to change modes.  
Although, Brown teaches wherein the at least one pattern behavior comprises a user preferences for presenting the multimedia item (i.e. using machine learning and usage statistics, eventually results in the audio output being adjusted according to the new position) (paragraph 78-80), Su also explicitly shows wherein the at least one pattern behavior comprises a user preference for presenting the multimedia item (paragraph 82).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Su’s teaching in Bates and Brown’s teaching to come up with having the at least one pattern behavior comprises preferences for presenting the multimedia item.  The motivation for doing so would be using historical data for data pertaining to elapsed temporal period for multiple types and/or data pertaining to one or more temporal periods, therefore, a prediction or analysis can be made during specific period of time for presenting the multimedia item.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A).  Castor et al. U.S. Patent Publication # 2013/0208184 in Paragraph 20 teaches wherein the first mode is directed at producing an image (TV picture) on the display screen while the second mode is directed at implementing VLC so as to allow the television set to communicatively couple with another device in the room.
B).  Subramaniam et al. U.S. Patent Publication # 2014/0334381 which in Paragraph 9 teaches wirelessly transmitting display data from a source device to a sink device without passing the display data through an intermediary device is presented.
C).  Trim et al. U.S. Patent Publication # 202/0402311 which teaches using machine learning to dynamically adjust the modified event based on retrieved first location and the second location.
D).  Javeri et al. U.S. Patent Publication # 2021/0122292 which teaches in-vehicle may receive an alert that includes first vehicle identifying a first vehicle and first location data identifying a first location and may determine second location of the in-vehicle device is in a geographic area associated with the first location.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453